Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 1 of 8



                         UN ITED STA TES DISTRICT COU RT FO R TH E
                              SOU TH ERN D ISTR ICT OF FLO RID A
                                       M iam iD ivision

                  Case N um ber: 18-23854-ClV -M A RTlN EZ-O TA ZO -% Y ES

  CESAR PIN ED A ,individually and on behalfofa
  classofotherssim ilarly situated,

         Plaintiff,




  TELECLA RO ,LLC,

         Defendant.


                  O RD ER SE TTIN G CIVIL TR IA L DA TE A ND PR ET RIAL
                 SCHEDULE.REOUIRING M EDIATION.AND REFERRING
                       C ERTA IN M O TIO N S TO M A G ISTM T E JU DG E
         Trialisscheduled to com menceduring thetwo-week period beginningM onday,
  N ovem ber 25,2019 at9:30 a.m .,before Jose E.M artinez,United StatesD istrictJudge,400 N .
  M iam iA ve.,Suite 10-1,M iam i,Florida 33128. CalendarCallw illbe held on Thursday,
  N ovem ber 21,2019 at 1:30 p.m .atthe sam e location.
         IT IS ORD ERED AN D AD JUD GED as follow s:
                 No pretrialconferenceshallbeheld in thisaction unlessthe Courtdeterminesthat
  a pretrialconference isnecessary. Should a pretrialconference be set,the com pliance deadlines
  assetforth in the rem ainder ofthis O rdershallrem ain unaltered.
                 Everym otion tiled in thiscaseshallbeaccom panied by one proposed original
  order grantine the m otion. U nlessotherw ise specified by the Court,every m otion shallbe
  double-spaced in Tim esN ew Rom an 12 pointtypeface.
                 Counselandallproselitigantsmustmeettoconferonthepreparationofajoint
  pretrialstipulation,w hich m ustbe filed by the deadline setforth below . The stipulation shall
  conform toLocalRule l6.1(e)andincludeajoint,neutralsummaryoftheclaimsanddefensesin
  the case,notto exceed one shol'
                                tparacraph perlitigantclaim ,to be read asan introduction for
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 2 of 8



  voirdireexamination. The Courtwillnotacceptunilateralpretrialstipulations,and willstrike
  sua sponte any such subm issions. Should any ofthe partiesfailto cooperate in the preparation of
  thejointpretrialstipulation,allotherpartiesshallfileacertification withtheCourtstatingthe
  circum stances. Upon receiptofsuch certifcation,the Coul'
                                                          tshallissue an orderrequiring the
  non-cooperatingpartyorpartiesto show causewhysuchpartyorparties(andtheirrespective
  attorneys)havefailedtocomplywiththeCourt'sorder.
                ThepartiesSHALL submitjointproposedjuryinstnlctionsand/orproposed
  findingsoffactand conclusionsoflaw .
               a. Forcasesorclaimsthatwillbeheardby ajury,thepartiesshallfilejoint
  proposedjuryinstructionsand ajointproposedverdictform inaccordancewiththedeadlineset
  forthbelow.lnpreparingproposedjuryinstructions,thepartiesshallutilizeasaguidethePattern
  JuryInstructionsforCivilCasesapproved bytheUnited StatesEleventh Circuit,includingthe
  Directionsto Counselcontainedtherein.The partiesshallsubm ita SINGLE,JOINT setof
  proposedjuryinstructionsandverdictform,thoughthepartiesneednotagreeontheproposed
  language ofeach orany instruction orquestion on the verdictform . W here the parties do agree
  on a proposed instruction or question,thatinstruction orquestion shallbe setforth in Tim esN ew
  Roman 14pointtypeface.lnstructionsand questionsproposedonlybytheplaintiffts)towhich
  thedefendantts)objectshallbeitalicized.Instructionsandquestionsproposedonlythe
  defendantts)towhichtheplaintiffts)objed shallbebold-faced.Eaehjuryinstrudionshallbe
  typedonaseparatesheetandmustbesupportedbycitationsofauthority.Eachdisputedjury
  instructionshallalsostatethelegalbasisfortheobjectionts)withcitationstoauthority.A copy
  ofthejointproposedjuryinstructionsandverdictfonn in W ordperfectversion 12.0orW ord
  shallbe e-m ailed to Cham bers atthe tim e of filing.l The Courtexpects counselw illcooperate in
  goodfaith and in mostcases,should beableto agree onthegeneralorganization ofthe
  instructionsandverdictform ,standard instructions,and similarroutine issues,thereby limiting
  theCourt'sconsiderationtobonafdesubstantivedisputesrelatingtotheinstructionsandverdict
  form.Failuretocooperatein good faith and/ortosubmitproposedjury instructionsas

         lcounselmaycontactchambersat(305)523-5590toobtaintheappropriatee-mail
  address.
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 3 of 8



  required by this order w illresultin appropriate sanctions being im posed upon the
  offending party,including dism issalofclaim s or striking ofdefenses.
                b.      Forcasesorclaimsthatwillnotbeheardbyajury,eachpartyshallfile
  proposed findings offactand conclusionsof1aw in accordance w ith the deadline setforth below .
  Proposed findings offactshallbe supported by citationsto the docum entary evidence,if
  applicable. Conclusionsoflaw shallbe supported by citations ofauthority.Copies ofeach
  party'sproposed tindingsoffactand conelusionsoflaw in W ordperfectversion 12.0 orW ord
  shallbe e-mailed to Cham bersatthetime oftiling.z
                 Ifdeposition transcripts willbe used attrialpursuantto FederalRule ofCivil
  Procedure32(a)(3)& (4),thepartiesshallcomplywiththefollowingguidelines:
                      AtleastTW ENTY (20)DAYS inadvanceofthebeginningofthetrial
  period,each party shallserve and t5le designations ofany deposition transcriptsthey intend to
  useattrial.AtleastFOURTEEN (14)DAYSinadvanceofthebegilmingofthetrialperiod,an
  adversepartyshallserveandfiletheircounter-designations,togetherwith anyobjectionstoa
  party'sdesignations.AtleastTEN (10)DAYSinadvanceofthebeginningofthetrialperiod,a
  partyshallserveand fileanyrebuttaldesignations,togetherwithanyobjectionstoan adverse
  party'scounter-designations.AtleastSEVEN (7)DAYS inadvanceofthebegilmingofthetrial
  period,anadversepartyshallserveand fileanyobjectionstoaparty'srebuttaldesignations.
                b.      ln accordance w ith the deadline setforth below ,the parties shallprepare
  and JO IN TLY FILE one transcriptforeach deposition to be used during trial.The parties shall
  editthetranscript,using am ini-transcriptwhen available,to remove allirrelevant,extraneous
  and unnecessary pages. Each portion ofthe testim ony designated shallbe bracketed to indicate
  beginning and end. A notice offiling setting forth each party'sdesignatedtestim ony by lineand
  page,andsettingforthallobjections,shallbefiledwiththetranscript.lnadditiontolisting
  objectionsinthenoticeoffiling,theobjectionsshallalsobeindicatedinthemarginofthe
  transcript.Thepartiesmayeitherwritetheirobjectionsinthemargins,oruselogical



         zcounselmaycontad chambersat(305)523-5590toobtaintheappropriatee-mail
  address.
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 4 of 8



  abbreviationsthatwillbeapparenttotheCourtand otherparties(forexampletCH''forhearsay).
  Ifthe parties use abbreviations,the notice offiling m ustinelude a key forthe Court's reference.
                         A courtesy copy ofthe notice and transcriptshallbe delivered to cham bers
  atthe tim eoffiling.Each party shallm ark the courtesy copy ofthetranscriptwith adifferent
  colorink orhighlighterto identify itsdesignated portionsofthetranscript.
                A llexhibitsm ustbe pre-m arked. The Plaintiff'sexhibits shallbe m arked
  numerically.Defendant'sexhibitsshallbem arked alphabetically. Iftherearealargenumberof
  exhibits,thepartiesmayfileamotionto designatea1lexhibitsnumerically(e.g.,Plaintiffs
  exhibits1-99andDefendantsexhibits100-200).A typewrittenexhibitlistsettingforththe
  num ber,orletter,and description ofeach exhibitm ustbe subm itted atthe tim e oftrial. The
  parties shallsubm itsaid exhibitliston Form A O 187,w hich is available from the Clerk's oftice.
                A motion forcontinuance,likea motion forextension oftim e,shallnotstay or
  affectany otherdeadlines.3 U nless an em ergency situation arises,a m otion forcontinuance w ill
  notbeconsideredunlessitisfiledatleastTW ENTY (20)DAYSpriortothedateonwhichthe
  trialcalendarisscheduled to com m ence. A continuance ofthe trialdate w illbe granted only
  on a show ing ofcom pelling circum stances.
         8.     The follow ing tim etable shallgovern the pretrialprocedures in thiscase. This
  schedule shallnotbe m oditied absentcom pelling circum stances. A IIm otionsfor an
  enlareem entoftim e for discoverv and relating to dispositive m otionsm ustinclude a
  statem entas to w hether the requvsted extension w illaffectthe trialdate or anv other
  deadline setforth in thistim etable. Failure to include such a statem entm ay be groundsfor
  denialofthe m otion.

         4-1-2019        Joinder ofA dditionalParties,m otions to am end the com plaint,and
                         m otionsforclasscertification.

         4-29-2019       Parties shallexchange expertw itnesssum m ariesand reports.




         3'T'he deadline isonly affected ifand w hen an O rder is issued granting the m otion.
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 5 of 8



        5-9-2019        Partiesshallexchangewritten listscontaining thenamesand addressesof
                        allw itnesses intended to be called attrialand only those witnesses listed
                        shallbe perm itted to testify.

        5-29-20l9       Partiesexchange rebuttalexpertw itness sum m aries and reports.

        N ote:          These provisionspertaining to expertw itnesses do notapply to treating
                        physicians,psychologists orother health providers.

        7-18-2019       Al1discovery,including expertdiscovery,shallbecompleted.

        7-29-2019       A m ediatorm ustbe selected.

        8-19-2019       A11Daubert,summaryjudgment,andotherdispositivemotionsmustbe
                        filed.

        N ote:          ln the eventthatthere are any unresolved discovery m otion pending fifteen
                        days priorto thisdate,the m oving party shallim m ediately advise the
                        Courtofallsuch unresolved m otionstogetherwith theirstatus.

        9-26-2019       M ediation shallbe com pleted.

        10-11-2019      A l1PretrialM otions and M em oranda ofLaw m ustbe filed.

        11-5-2019       JointPretrialStipulation and deposition designations m ustbe filed. The
                        deadlinesforobjectionstodepositiondesignations,counter-designations,
                        and rebuttaldesignationsare setforth in paragraph 5 ofthisOrder.

        11-18-2019 Proposedjuryinstructionsand/orproposedtindingsoffactand
                        conclusions of1aw m ustbe filed.

        11-20-2019      Proposed voirdire questionsm ustbe filed.



        9.       In orderto facilitate the accurate transcription ofthe trialproceeding,the parties
  shallprovidetheCourtReporter,Dawn Savino(W hitm arsh),at400N.M iamiAve.,Suite
  10-1,M iam i,Florida,33128,D aw n- W hitmarsh@ nsd-uscourts-govwithacopyoraemailof:
 a)thewitnessand exhibitlists,b)adesignationofuniquepropernouns/nameswhichmaybe
 usedattrial,andc)alistofthenamesofa1lattorneyswhowillparticipateinthetrial,tobe
 receivednolaterthanTHREE (3)DAYSbeforecalendarcall.
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 6 of 8



                Ifthecaseissettled,thepartiesaredirectedtoinform theCourtpromptlyat(305)
  523-5590andtosubmitajointstipulationfordismissalsignedbyal1partiestogetherwithan
  appropriateproposedOrderofDismissalpursuanttoFederalRuleofCivilProcedure41(a)(1),
  which mustbe filed with the Clerk oftheCourt. Such stipulation and ordermustbe filed
  withinFIFTEEN (15)DAYS ofnotiticationofsettlementtotheCourtorwithin suchtimeasthe
  Courtm ay order. To be excused from calendar call,the required stipulation and orderm ustbe
  filedatleastTHREE (3)DAYSbeforeCalendarCall.lnaddition,ifthepartiessettletheir
  dispute after Calendar Callhas taken place,they m ustnotify the C ourtin w riting before
  4:00p.m.on theday ofCalendarCallsothattheCourtcan canceltherequestforajury
  pool. Ifthe parties failto notify the Courtthatthey have so settled before the Courtrequestsa
 jurypool,thepartiesshallbeliableforthecostsincurredin summoningajury.
                 The parties m ay stipulate to extend the tim e to answ er intelw gatories,produce
  docum ents,and answ errequests foradm issions. The parties shallnotfile w ith the Courtnotices
  orm otions m em orializing any such stipulation unlessthe stipulation interferesw ith the tim e set
  forcom pleting discovery,hearing a m otion,ortrial. Stipulations thatw ould so interfere m ay be
  m ade only w ith the Court'sapproval.
         12.     ln accordance w ith the deadline setforth above,the parties shallselecta m ediator
  certitsedunderLocalRule16.2.(b),and scheduleatime,date,andplaceformediation.ltisnot
  necessaly forthe parties to file a m otion requesting the Courtto enter an orderscheduling the
  m ediation forthisspecific tim e,date,and place. lfthe partiescannotagree on a m ediator,they
  shallnotifytheClerk in writing assoon aspossibleand the Clerk shalldesignateacertified
  mediatoron ablind rotation basis.Counseland a11pro selitigantsshallfam iliarizethemselves
  with and adhere to allprovisions ofLocalRule 16.2. The parties shallcom plete m ediation in
  accordancewiththedeadlinesetforth above. Thepartiesshallnotify the Courtoftheresultsof
  themediation (settled,impasseoradjournedtocontinuediscussions)withinFIVE (5)DAYS of
  the conclusion ofthe m ediation.
                 Pursuantto28U.S.C.j636,a11discovely motions,anda11motionsthatrelate
  directly to these m otions such as m otions forextension oftim e,m otions forreconsideration,
  motionsforsanctions,andm otionsform entalorphysicalexaminationsarereferred to the
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 7 of 8



  HonorableAliciaM .Otazo-lteyes,United StatesM agistrate Judge to takea1lappropriateaction.
  ThisOrderdoesnotreferany m otion which requestsa continuanceorextension ofadeadlineset
  by thisCourt.ltisthe responsibility ofthepartiesin thiscaseto indicatethenam eofthe
  M agistrate Judge on alIm otions and related papers referred by this order in the case
  numbercaption (CaseNo.18-23854-CIV-M ARTINEZ-OTAZO-REYES)and tocomply
 w ith the Discovery Procedure for M agistrate Judge A licia M .O tazo-R eyes appended to this
  O rderasAttachm entA.
                The parties m ay,atany tim e,file a m otion requesting a settlem entconference
  before M agistrateJudgeAliciaM .Otazo-Reyes.TheCourteneouragesthepartiesto consider
  a contidentialsettlem entconference w ith M agistrate Judge Otazo-Reyes,especially ifthe parties
  believethere isameaningfulchance ofreaching an am icable resolution oftheirdispute.
                Any private agreem ent,suggested or proposed Rule 16 scheduling conference
  agreem entsbetween counsel,Rule 16 scheduling order,orordersofthecourtattempting to set
  datescontrary to this orderare hereby STRICK EN and V OID .
          IT IS FU RTH ER O RDERED thatfailure to com ply with this or any Orderofthis Court,
 the LocalRules,or any otherapplicable rule SH A LL resultin sanctions orotherappropriate
  actions.Itisthedutyofa11counselandpro se litigantsto enforcethe tim etable setforth herein
  in orderto ensure an expeditious resolution ofthiscause.
          DON E AN D ORD ER ED in Cham bers atM iam i,Florida,this 20          day ofD ecem ber,
  2018.

                                                                     f

                                                     JO SE E.M RTINEZ
                                                     UN ITED S ATES D IST CT JUD GE

 Copiesprovided to:
 M agistrate Judge Otazo-Reyes
 A llCounselofRecord
Case 1:18-cv-23854-JEM Document 24 Entered on FLSD Docket 12/20/2018 Page 8 of 8

                            UN ITED STA TES D ISTR ICT CO UR T
                            SO U TH ERN D ISTR ICT O F FL O RID A


                             DISC O V ERY PR O CED UR E FO R
                    M A G ISTR ATE JUD G E ALIC IA M .O TA ZO -R EY ES


        ThefollowingdiscoveryproceduresapplytoallcivilcasesassignedtoUnitedStatesDistrict
 Judge Jose E.M artinez.

        IfpartiesareunabletoresolvetheirdiscoverydisputeswithoutCourtintelwention,M agistrate
 Judge AliciaM .Otazo-Reyeswillsetthem atterforhearing withouttheneed forfiling amotion.

        Themovingpartymustseekreliefwithinfifteen(15)daysaftertheoccurrenceofthegrounds
 for relief by contacting M agistrate Judge Otazo-Reyes' Cham bers and requesting a hearing.
 MagistrateJudgeOtazo-Reyes'telephonenumberis(305)523-5740andherChambersarelocated
 at301N .M iam iA venue,10thFloor, M iam i,Florida.

         Onee a hearing date is obtained,the m ovant shallprovide notice to allrelevantparties by
 filingaNoticeofHearing.TheNoticeofHearingshallbrieflyspecifythesubstanceofthediscovery
 m atter to be heard and inelude a eertification thatthe parties have com plied w ith the pre-filing
 conferencerequiredbySouthernDistrictofFloridaLocalRule7.l(a)(3).
         N o written discoverym otions,including m otionsto com pelandm otionsforprotectiveorder,
 shallbefiled unlessrequested by M agistrateJudge Otazo-Reyes. ltistheintentofthisprocedure
 to m inim ize the necessity ofm otions.

        The Courtexpectsallpartiesto actcourteously and professionally in the resolution oftheir
 discoverydisputesandto conferin an attemptto resolvethediscovery issuepriorto requestingthe
 hearing.The Courtm ay im pose sanctions,m onetary orotherw ise,iftheCourtdeterm inesdiscovery
 isbeing im properly soughtorisnotbeing provided in good faith.




                                                             #
                                          Attachm entA
